WELLIVER, Judge,
dissenting.
I respectfully dissent. The General Assembly has enacted four notice of injury statutes involving four different classes of cities. Section 77.600, RSMo 1986, (third class cities), § 79.480, RSMo 1986, (fourth class cities), § 81.060, RSMo 1986, (special charter cities with a population of 500 to 3000), and § 82.210, RSMo 1986, (constitutional charter cities with a population of 100,000 or more). Each statute requires notice of claims against the applicable city. I am unable to perceive how the city of Florissant’s Charter provision is so viola-tive of state law under Mo. Const, art. VI, § 19. Never before have any of the above statutes been held to be in conflict with the general statute of limitations. § 516.120, RSMo. 1986; Randolph v. City of Springfield, 302 Mo. 33, 257 S.W. 449 (1923). Is the holding of the principal opinion that if a city charter requires notice of injury, it conflicts with § 516.120, but if the legislature passes such statutes, they do not conflict, or, is the result, as I believe it to be, that all cities in the future be deprived of the protection of the notice statutes. See Schumer v. City of Perryville, 667 S.W.2d 414, 416 n. 3, suggesting such statutes to be violative of equal protection.
It appears to me that holding, as the majority here does, that this charter provision conflicts with the general statute of limitations, rather than here discussing equal protection, attempts to make the ultimate result more palatable taken a “spoonful at a time”. Lippard v. Houdaille Industries, Inc., 715 S.W.2d 491, 505 (Mo. banc 1986) (Welliver, J. dissenting).
The trial court should be affirmed.